Case 2:20-cv-07663-KM-ESK Document 130 Filed 02/15/21 Page 1 of 2 PageID: 1579


Jeffrey S. Chiesa
Ronald L. Israel
Katherine M. Romano
Craig M. Wagenblast
CHIESA SHAHINIAN & GIANTOMASI PC
One Boland Drive
West Orange, NJ 07052
973-325-1500
Attorneys for Defendant
Samantha Rosenstock


                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

 BLUEPRINT CAPITAL ADVISORS,
 LLC,                                       Case No. 2:20-cv-07663-KM-ESK
              Plaintiff,
 vs.                                        ORAL ARGUMENT REQUESTED
 PHILIP MURPHY, et al.,
             Defendants.
                                            NOTICE OF MOTION TO DISMISS



       PLEASE TAKE NOTICE that Defendant Samantha Rosenstock, by and

through her undersigned counsel, shall move before the Honorable Kevin McNulty,

U.S.D.J., at a date and time to be determined by the Court, at the Martin Luther King

Jr. Building and U.S. Courthouse, 50 Walnut Street, Newark New Jersey, for the

entry of an order dismissing Plaintiff’s Amended Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).
Case 2:20-cv-07663-KM-ESK Document 130 Filed 02/15/21 Page 2 of 2 PageID: 1580




      PLEASE TAKE FURTHER NOTICE that Defendant Rosenstock shall rely

upon the accompanying Memorandum of Law in Support of Her Motion to Dismiss.

      PLEASE TAKE FURTHER NOTICE that a proposed order is submitted

herewith.

      PLEASE TAKE FURTHER NOTICE that Defendant Rosenstock hereby

requests oral argument.


                                 By: /s/ Ronald L. Israel
                                   Ronald L. Israel
                                   risrael@csglaw.com
                                   Jeffrey S. Chiesa
                                   Katherine M. Romano
                                   Craig M. Wagenblast
                                   CHIESA SHAHINIAN & GIANTOMASI PC
                                   One Boland Drive
                                   West Orange, NJ 07052
                                   Telephone: (973) 325-1500
                                   Facsimile: (973) 325-1501
                                   Attorneys for Samantha Rosenstock

Dated: February 15, 2021




                                      2
